Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/11/2022.  Presently claims 1-17 and 19-25 are pending. Claims 18 has been canceled. New claims 26 has been added.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14, 16-17 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US20050178460A1) in view of Moody (US3865156A).
Regarding claim 1, Magno disclose a cable tie application tool (abstract), comprising: 
a housing (fig.1: (20)) (paragraph 0029); 
a power delivery system included in the housing (paragraph 0037 and fig.6); 
an electro-mechanical tensioning system driven by the power delivery system (paragraph 0029: mechanical linkage); 
a sensing system configured to sense a particular amount of force with which a cable tie is tightened by the electro-mechanical tensioning system (paragraph 0037-0038 and fig.6: load sensor to detect the cable tie); and 
a cut-off system (fig.1: (26)) configured to cut the cable tie after the cable tie is tightened by the electro- mechanical tensioning system (paragraph 0029),

the cut-off system comprising: 
a mechanical linkage (paragraph: 0029); and 
a blade (fig.2: (26)) connected to the actuator, 
the blade configured to cut the cable tie when the actuator is freed from the loaded condition to move in a second direction based (paragraph 0007 and 0030; fig.2: the trigger (24) is moving between is moving between loaded and unloaded position).

Magno does not disclose a cut-off spring; an actuator configured to be positioned in a loaded condition where the actuator compresses the cut-off spring in a first direction, the blade configured to cut the cable tie when the actuator is freed from the loaded condition to move in a second direction based on pressure from the cut-off spring.

Moody teaches a cable tie application tool (abstract), comprising: 
a housing (fig.1: (12)); 
a power delivery system (fig.2: (15)) included in the housing; 
a mechanical tensioning system (fig.2: (22)) driven by the power delivery system; 
a cut-off system (fig.2: (31)) configured to cut the cable tie after the cable tie is tightened by the mechanical tensioning system,
the cut-off system comprising: 
a mechanical linkage (figs.2-5) that having a cut-off spring (figs.2-5: (56)) (col.4 line 7-last 3 line of col.4); 
an actuator (figs.4-5: (23)) configured to be positioned in a loaded condition where the actuator compresses the cut-off spring (fig.5: (56)) in a first direction (the right side of the fig.5), and 
a blade (figs.3-5): (32)) connected to the actuator, 
the blade configured to cut the cable tie when the actuator is freed from the loaded condition (fig.4) to move in a second direction (fig.5: the left side of figs.4-5) based on pressure from the cut-off spring (col.4 line 7-last 3 line of col.4).

Both of the prior arts of Magno and Moody are related to a cable tie application tool;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the mechanical linkage of the apparatus of Magno by the mechanical linkage that having a cut-off spring; an actuator configured to be positioned in a loaded condition where the actuator compresses the cut-off spring in a first direction, the blade configured to cut the cable tie when the actuator is freed from the loaded condition to move in a second direction based on pressure from the cut-off spring as taught by Moody, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Magno disclose wherein the power delivery system includes an electric motor connected to a battery of the cable tie application tool or an external power source (paragraph 0037 and fig.6: the battery (41) for supplying a power to power control and actuator control; and the push button (36) are used to control an electrical motor, so Mango inherent disclose an electrical motor for operating the device).

Regarding claim 3, Moody teaches wherein the electro-mechanical tensioning system includes a drive tube (fig.6: (59)) directly connected to the electrical motor (fig.6: 

Regarding claim 4, Moody teaches wherein the electro-mechanical tensioning system further includes a drive nut (fig.6: (60)) located at a forward end of the drive tube (fig6.59)) and configured to rotate with the drive tube.  

Regarding claim 5, Moody teaches wherein the electro-mechanical tensioning system further includes an alignment pin configured to secure the drive nut (fig.6: (60)) to the forward end of the drive tube (fig.6: (59)) (fig.6: the element (59) is aligned to the element (60) via the tip of the element (59)).  

Regarding claim 6, Moody teaches wherein the electro-mechanical tensioning system further includes: a pawl assembly (figs.2 and 6: (24) and (25)); and connected to the pawl assembly, a reciprocating screw (figs.2 and 6: (27)) including threads configured to engage with threads of the drive nut (figs.6: (60)) to prevent rotation of the pawl assembly (col.2 lines 46-68) (col.4 last 2 lines-col.5 line 31).  

Regarding claim 7, Moody teaches wherein the reciprocating screw is configured to generate an axial movement of the pawl assembly based on rotation of the drive nut, the axial movement including forward motion of the pawl assembly based on a forward rotation of the drive nut and rearward motion of the pawl assembly based on a reverse rotation of the drive nut (col.2 lines 46-68: fig.3: the forward motion and 

Regarding claim 8, Moody teaches wherein the pawl assembly (figs.2 and 6: (24) and (25))) comprises: 
a pawl (fig.6: (25)); a gripper (figs.2 and 6: (24)) attached to the pawl, 
wherein the gripper is configured to rotate to engage with the cable tie and tighten the cable tie towards the pawl assembly with the particular amount of force; 

    PNG
    media_image1.png
    376
    556
    media_image1.png
    Greyscale
a torsional spring; and a gripper shaft configured to rotate around the torsional spring to cause the gripper to rotate into engagement with a cable tie (col.4 last 2 lines-col.5 line 31) (col.2 lines 46-68: gripper (24) having the teeth (25) and spring, and the pawl mechanism is very well known in the art, see the picture below of the pawl mechanism; and the attached non-patent literature). 






 




Regarding claim 9, Moody teaches wherein the pawl assembly further comprises: 
a compression spring (col.2 lines 46-68: gripper (24) having the teeth (25) and spring) configured to forward-bias the pawl assembly from the reciprocating screw, and the reciprocating screw is configured to generate a reactionary force upon the drive nut due to increases in the particular amount of force (col.2 lines 46-68: fig.3: the forward motion and fig.4: the reward motion which is the same embodiment of fig.6, and the different only replacing the air cylinder of figs.3-4 by motor (57) that drive the threaded element (60) via the element (59)) ((col.4 last 2 lines-col.5 line 31 and claim 7). 

Regarding claim 10, Moody teaches wherein the reciprocating screw is further configured to move in a rearward direction to generate the reactionary force upon the drive nut (col.4 lines 13-57 and figs.3-4; which is the same embodiment of fig.6, and the different only replacing the air cylinder of figs.3-4 by motor (57) that drive the threaded element (60) via the element (59)).  . 
 
Regarding claim 11, Moody teaches wherein the drive tube is further configured to create a moment upon a lever (figs.3-4 and 6: (37)) by translating the reactionary force through a thrust-washer (figs.3-4 and 6: (39)) assembly of the cable tie application tool and into the lever.  

Regarding claim 12, Moody teaches wherein one end of the lever is pivotally attached to the housing (figs.3-4 and 6: (38)) and another end of the lever is connected to a tension rod of the cable tie application tool (figs.3-4: see the connection between element (39) and the drive (15) “ corresponding to a tension rod”, which is the same embodiment of fig.6, and the different only replacing the air (15) cylinder of figs.3-4 by motor (57) that drive the threaded element (60) via the element (59)), 
wherein the drive tube is further configured to create the moment upon the lever by translating the reactionary force through the tension rod in a forward direction opposite the rearward direction, wherein the tension rod is configured to distribute the reactionary force throughout a central portion of the tension rod (col.4 lines 13-57 and figs.3-4).  

Regarding claim 13, Magno disclose a processor (fig.6: (37)) configured to determine, based on a reactionary force measured at a central portion of a tension rod of the cable tie application tool, the particular amount of force with which the electro- mechanical tensioning system tightens the cable tie (paragraphs 0037-0038: load sensor for detecting the tension of the cable).  

Regarding claim 14, Magno disclose wherein the sensing system comprises one or more load cells that are configured to measure the reactionary force paragraphs 0037-0038: load sensor for detecting the tension of the cable), and the processor (fig.6: (37)) is further configured to determine the reactionary force using the one or more load cells.  

Regarding claim 16, Magno disclose wherein the processor (fig.6: (37)) is further configured to: activate an electric motor of the power delivery system (fig.6: (39)) when the particular amount of force does not satisfy a preselected tension setting; and 
deactivate the electric motor when the particular amount of force satisfies a preselected tension setting.
(paragraph 0037 and fig.6: the battery (41) for supplying a power to power control and actuator control; and the push button (36) are used to control an electrical motor, so Mango inherent disclose an electrical motor for operating the device);
(paragraph 0038: the load sensor is used with a device to produce  a specific amount of tension in the cable (14) before serving it. The tension in the cable (14) is required the motor to produce it)

Regarding claim 17, Magno disclose wherein the processor is further configured to activate the cut-off system when the particular amount of force satisfies the preselected tension setting (paragraph 0038: produce the cutting signal when the specific amount of the tension indicative of severing of the cable is detected).  

Regarding claim 26, Moody teaches wherein the first direction (the right side of figs.4-5) is opposite the second direction (the left side of figs.4-5).

Regarding claim 24, Magno disclose a method comprising: 

an electro-mechanical tensioning system of the cable tie application tool to grab and tighten a cable tie (paragraph 0029: mechanical linkage); 
sensing a particular amount of force with which the cable tie is tightened by the electro- mechanical tensioning system (paragraph 0037-0038 and fig.6: load sensor to detect the cable tie); and 

 configuring a mechanical linkage (paragraph: 0029) of the cable tie application tool in a loaded condition where the actuator compresses a cut-off spring in a first direction; 
and activating a cut-off system of the cable tie application tool to free the actuator to move rearward to in a second direction (paragraph 0007 and 0030; fig.2: the trigger (24) is moving between is moving between loaded and unloaded position)
 and 
cut the cable tie through a blade (fig.2: (26)) connected to the mechanical linkage when the sensed particular amount of force satisfies a predetermined setting (paragraphs 0029 and 0038: produce the cutting signal when the specific amount of the tension indicative of severing of the cable is detected). 

Magno does not disclose configuring an actuator of the cable tie application tool in a loaded condition where the actuator compresses a cut-off spring in a first direction; locking the actuator in the loaded condition; and activating a cut-off system of 

Moody teaches a cable tie application tool (abstract), comprising: 
a housing (fig.1: (12)); 
a power delivery system (fig.2: (15)) included in the housing; 
a mechanical tensioning system (fig.2: (22)) driven by the power delivery system; 
a cut-off system (fig.2: (31)) configured to cut the cable tie after the cable tie is tightened by the mechanical tensioning system,
the cut-off system comprising: 
a mechanical linkage (figs.2-5) that having a cut-off spring (figs.2-5: (56)) (col.4 line 7-last 3 line of col.4); 
an actuator (figs.4-5: (23)) configured to be positioned in a loaded condition where the actuator compresses the cut-off spring (fig.5: (56)) in a first direction (the right side of the fig.5), and 
a blade (figs.3-5): (32)) connected to the actuator, 
the blade configured to cut the cable tie when the actuator is freed from the loaded condition (fig.4) to move in a second direction (fig.5: the left side of figs.4-5) based on pressure from the cut-off spring (col.4 line 7-last 3 line of col.4).
 
Both of the prior arts of Magno and Moody are related to a cable tie application tool;
since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 25, Magno disclose a system comprising: 
means for driving (paragraph 0037 and fig.6) an electro-mechanical tensioning system (paragraphs 0029: mechanical linkage) of a cable tie application tool to grab and tighten a cable tie; 
means for sensing a particular amount of force with which the cable tie is tightened by the electro-mechanical tensioning system (paragraph 0037-0038 and fig.6: load sensor to detect the cable tie); and 

the means for activating further comprising: 
a mechanical linkage (paragraph: 0029); and 
a blade (fig.2: (26)) connected to the actuator, 
the blade configured to cut the cable tie when the actuator is freed from the loaded condition to move in a second direction based (paragraph 0007 and 0030; fig.2: the trigger (24) is moving between is moving between loaded and unloaded position)
.
Magno does not disclose a cut-off spring; an actuator configured to be positioned in a loaded condition where the actuator compresses the cut-off spring in a first direction, the blade configured to cut the cable tie when the actuator is freed from the loaded condition to move in a second direction based on pressure from the cut-off spring.

Moody teaches a cable tie application tool (abstract), comprising: 
a housing (fig.1: (12)); 
a power delivery system (fig.2: (15)) included in the housing; 
a mechanical tensioning system (fig.2: (22)) driven by the power delivery system; 
a cut-off system (fig.2: (31)) configured to cut the cable tie after the cable tie is tightened by the mechanical tensioning system,

a mechanical linkage (figs.2-5) that having a cut-off spring (figs.2-5: (56)) (col.4 line 7-last 3 line of col.4); 
an actuator (figs.4-5: (23)) configured to be positioned in a loaded condition where the actuator compresses the cut-off spring (fig.5: (56)) in a first direction (the right side of the fig.5), and 
a blade (figs.3-5): (32)) connected to the actuator, 
the blade configured to cut the cable tie when the actuator is freed from the loaded condition (fig.4) to move in a second direction (fig.5: the left side of figs.4-5) based on pressure from the cut-off spring (col.4 line 7-last 3 line of col.4).

Both of the prior arts of Magno and Moody are related to a cable tie application tool;

Both of the prior arts of Magno and Moody are related to a cable tie application tool;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the mechanical linkage of the apparatus of Magno by the mechanical linkage that having a cut-off spring; an actuator configured to be positioned in a loaded condition where the actuator compresses the cut-off spring in a first direction, the blade configured to cut the cable tie when the actuator is freed from the loaded condition to move in a second direction based on pressure from the cut-off spring as taught by Moody, since it has been held [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US20050178460A1) in view of Moody (US3865156A) as applied to claim above, and further in view of Czebatul (US20020129866A1).

Regarding claim 15, Magno in view of Moody does not disclose wherein the sensing system comprises one or more strain gauges that are configured to measure the reactionary force, and the processor is further configured to determine the reactionary force using the one or more strain gauges, 
wherein the sensing system further includes a tension bar attached to the one or more strain gauges, wherein a drive nut is pivotally mounted to the tension bar.  

Czebatul teaches a cable tie application tool (abstract), comprising: 
a housing (figs.3-4: the housing of the motor (72)) (paragraph 0035); 
a power delivery system included in the housing (figs.3-4: (72)); 
an electro-mechanical tensioning system driven by the power delivery system (fig.4: (16), (164) and (168)) (paragraph 0042); 
a sensing system configured to sense a particular amount of force with which a cable tie is tightened by the electro-mechanical tensioning system (fig.4: (210)) (paragraph 0043); 

a processor (fig.2: (90)) configured to determine, based on a reactionary force measured at a central portion of a tension rod of the cable tie application tool, the particular amount of force with which the electro- mechanical tensioning system tightens the cable tie (paragraph 0043: load cell is used to measure the tension in the band clamp);
wherein the sensing system comprises one or more strain gauges (paragraph 0042 and fig.4: strain gauge load cell (210)) that are configured to measure the reactionary force, and the processor is further configured to determine the reactionary force using the one or more strain gauges, 
wherein the sensing system further includes a tension bar (fig.4: (172)) attached to the one or more strain gauges, wherein a drive nut (fig.4: (222)) is pivotally mounted to the tension bar (paragraph 0043).  
  
Both of the prior arts of Magno and Czebatul are related to a cable tie application tool;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magno to have wherein the sensing system comprises one or more strain gauges that are configured to measure the reactionary force, and the processor is further configured to determine the reactionary force using the one or more strain gauges, wherein the since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

 Regarding claims 19, Czebatul teaches wherein the cut-off system further includes a solenoid (fig.2: (102) and fig.11 :( 370)) configured to energize when the cut-off system is activated (paragraphs 0038, 0052 and 0054), 
the solenoid configured to free the actuator to move in the second direction (paragraph 0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magno to have wherein the cut-off system further includes a solenoid configured to energize when the cut-off system is activated the solenoid configured to free the actuator to move in the second direction ,since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claims 20, Czebatul teaches wherein the cut-off system further includes a roller (fig.8: (258)) configured to traverse down an actuator ramp (fig.8: (262)) 
	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magno to have wherein the cut-off system further includes a roller configured to traverse down an actuator ramp when the actuator moves rearward into the loaded condition to rotate a link between the actuator and the blade and cut the cable tie ,since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 21, Czebatul teaches wherein the cut-off system includes an electric motor (fig.2: (72)) configured to free the actuator to move in the second direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magno to have wherein the cut-off system includes an electric motor configured to free the actuator to move in the second direction ,since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 22, Czebatul teaches wherein the processor is further configured to determine the reactionary force as a difference in pressure from when the actuator is in an unloaded condition to when the actuator moves into the loaded condition (paragraphs 0035 and 0043; fig.2: (74)).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magno to have wherein the processor is further configured to determine the reactionary force as a difference in pressure from when the actuator is in an unloaded condition to when the actuator moves into the loaded condition, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 23, Czebatul disclose wherein the power delivery system includes an electric motor (fig.2: (72)) and a proximity sensor (fig.4: (94)) configured to monitor a relative movement of a component of the cable tie application tool to determine the reactionary force by measuring a level of rotation of an armature of the electric motor by counting pulses to and from the electric motor (paragraph 0058).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magno to have wherein the power delivery system includes an electric motor and a since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753